COURT OF APPEALS
                        EIGHTH DISTRICT OF TEXAS
                               EL PASO, TEXAS
                                      §
ACC HOLDING, INC. D/B/A AIR                       No. 08-14-00169-CV
CARGO CARRIERS, INC.,                 §
                                                     Appeal from the
                       Appellant,     §
                                                   346th District Court
v.                                    §
                                                of El Paso County, Texas
ANTONIO VIELMA,                       §
                                                (TC# 2011-DCV-04851)
                        Appellee.     §

                                MEMORANDUM OPINION

       Pending before the Court is a motion filed by Appellant, ACC Holding, Inc. d/b/a Air

Cargo Carriers, Inc., to dismiss the appeal pursuant to TEX.R.APP.P. 42.1(a)(1) because

Appellant no longer wishes to prosecute the appeal. We grant the motion and dismiss the appeal.

Costs of the appeal are taxed against the party incurring same. See TEX.R.APP.P. 42.1(d).


                                            STEVEN L. HUGHES, Justice
May 27, 2015

Before McClure, C.J., Rodriguez, and Hughes, JJ.